Seevers, Ch. J.
-I. In the view taken of this, case by the court it is immaterial whether the plaintiff has such a standing as will permit him to enjoin the payment of these warrants or not, and on that question no opinion is expressed, nor is the question determined whether he can enjoin the payment of warrants duly issued on an allowance by the board, for any other reason than fraud perpetrated in making such *515allowance either by the party presenting the claim or the board.
1. BOARD of supervisors: allowance of ciaim: fraud. II. A careful examination of the record fails .to disclose any fraudulent conduct either by the defendant or the board supervisors. There was,.however, a failure to examine the account with that care and circumSpection which should be exercised in passing upon all claims presented to the board. It may be said with truth that the record discloses a case of great carelessness. It is pretty clearly established that no vote was in fact taken, much less any recorded. But it is equally as clear that no objection was made to the claim by any member of the board; they each saw and inspected it, and it was marked allowed by one of them with the knowledge and consent of all, this being the usual and ordinary course with all claims. There was no secrecy observed in the presentation or allowance, but all was done openly and in the ordinary course of business before the board. That the defendant rendered some services upon which the claim could be based satisfactorily appears.'" It may have been a liberal, possibly a large, allowance for the services rendered, but, to say the least, it is a matter of grave doubt whether the court can revise the action of the board on a mere question of value. Certainly it cannot be done on the récord before the court, the showing being too indefinite and uncertain, and, besides this, no such issue was tendered or tried.
2_._. • III. It is claimed that the account was not sufficiently definite and certain, as required by Sec. 3843 of the Code. The fact that it was not would be no evidence of fraud, in the absence of any other suspicious circumstances; and it would -be a harsh rule indeed to declare these warrants void, for the reason that the account on which they are based was not sufficiently definite and explicit. This is not a jurisdictional question. Section 321 of the Code is undoubtedly directory. No penalty is attached. The auditor might possibly refuse to issue the warrant without there was the required recorded vote. The claimant has nothing to do with the vote or the recording thereof. He presents his claim, ascertains that it has been allowed' and gets his warrant. Under such *516circumstances we cannot hold the warrant void. City of Indianola v. Jones, 29 Iowa, 282; Sedgwick on Statutory and Constitutional Law, 316-325.
Affirmed.